Citation Nr: 1113658	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  06-16 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his friend


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to March 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2004 rating decision in which the RO denied claims for service connection for a lumbar spine condition, for degenerative joint disease, and for kidney lesions.  In April 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2006.

In August 2007, the Veteran, his spouse, and his friend testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In November 2007, the Board denied the claim for service connection for kidney lesions, and remanded the remaining service connection claims to the RO, via the Appeals Management Center (AMC) in Washington, D.C., so that newly submitted evidence could be reviewed.  After the evidence was reviewed, the AMC continued to deny the claims (as reflected in a February 2008 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

Although the RO adjudicated separate claims for service connection for a lumbar spine disability and for degenerative joint disease (and the Board characterized the appeal as encompassing those matters in its November 2007 remand), during his Board hearing, the Veteran testified that both claims involved the lumbar spine.  Hence, consistent with the Veteran's assertions, and for the sake of efficiency, in February 2010, the Board recharacterized the appeal as involving the single matter identified on the title page.

In a February 2010 decision, the Board denied the claim on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, counsel for the Veteran and the VA Secretary filed a Joint Motion with the Court to vacate and remand the February 2010 decision regarding the claim currently on appeal.  By Order dated November 2010, the Court granted the Joint Motion, vacating the February 2010 Board decision and remanding this matter to the Board for further proceedings consistent with the Joint Motion.

During the course of this appeal, the Veteran was initially represented by Disabled American Veterans (DAV).  In April 2005, the Veteran appointed Vietnam Veterans of America (VVA) as his representative (as reflected in Appointment of Individual as Claimant's Representative, VA Form 21-22a).  The Board recognizes the change in representation.

In March 2011, after the 90-day period for submission of additional evidence and/or argument following the Court remand had lapsed (see 38 C.F.R. § 20.1304), the Board received a request from the Veteran that the Board extend the 90-day response period for the Veteran to submit further treatment records from the pertinent VA Medical Center (VAMC).  The Board notes, however, that, pursuant to the Joint Motion and as discussed in detail below, the Board must remand this claim for further development, to include obtaining updated VAMC treatment records.  Hence, the Veteran is not prejudiced by the Board proceeding with a remand, at this juncture.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required. 


REMAND

In light of points raised in the Joint Motion, and further review of the claims file, the Board finds that further action in this appeal is warranted.

In February 2004, the Veteran's representative submitted a claim for service connection, on the Veteran's behalf, wherein he requested that the RO obtain treatment records from the VAMC in Fayetteville, Arkansas, as well as from the VA outpatient clinic in Mount Vernon, Missouri, in support of the Veteran's claims.  While records from the Fayetteville VAMC were obtained, the RO failed to obtain records from the VA outpatient clinic in Mount Vernon.  Moreover, since that time, the Veteran has identified more recent records of treatment at the Fayettville VAMC that are pertinent to his claim, but that have not yet been associated with the claims file.  

Hence, the RO must also obtain and associate with the claims file all outstanding VA medical records, specifically to include updated records from the Fayetteville, Arkansas VAMC and all available records from the Mount Vernon, Missouri VA outpatient clinic.  The claims file includes medical records from the Fayetteville VAMC dated up to June 11, 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Fayetteville VAMC all outstanding records of VA treatment and/or evaluation of the Veteran since June 11, 2009, and from the Mount Vernon VA outpatient clinic all available records of VA treatment and/or evaluation.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

As a final point, the Board notes that the record includes the report of a June 2004 VA examination.  The Board points out, however, that the examiner reviewed the claims file but did not review any records from the VA outpatient clinic in Mount Vernon as they have not yet been associated with the claims file.  Hence, in the event that the RO determines that the newly-obtained evidence necessitates a new examination and opinion, the RO should arrange for the Veteran to undergo orthopedic VA examination, by an appropriate physician, at a VA medical facility.

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection for a lumbar spine disability (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Fayetteville, Arkansas VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran (since June 11, 2009), and all available pertinent records of evaluation and/or treatment from the VA outpatient clinic in Mount Vernon, Missouri.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all available records and/or responses have been associated with the claims file, if the RO determines that newly-obtained evidence indicates that further VA examination and opinion are necessary, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All tests and studies, to include x-rays, if deemed warranted, should be accomplished, and all clinical findings should be reported in detail.

The physician should clearly identify all current disability/ies affecting the lumbar spine, to include previously diagnosed degenerative joint disease of the lumbosacral spine.  Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service.  In rendering the requested opinion, the physician should specifically consider all pertinent in- and post-service treatment records, as well as the Veteran's contentions.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for a lumbar spine disability, to include degenerative joint disease of the lumbar spine, in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


